Title: From Thomas Jefferson to the Commissioners of the Federal District, 5 April 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District


          
            Gentlemen
            Philadelphia Apr. 5. 1792.
          
          I now send you 500 obligations for your signature. Should Mr. Johnson not be with you it will be proper to send them to him by express. As soon they have received all your signatures if you will be so good as to return them to me the business shall be finally completed.
          I received yesterday yours of Mar. 30. and laid it immediately before the President. Tho’ he thinks the estimate of the bridge very high, yet, not doubting you have satisfied yourselves by proper enquiry, he approves of the contract. Indeed he thinks and wishes that, having once consulted him on the works to be undertaken, you would make your contracts, and proceed in the execution, without farther reference to him; as he has perfect confidence in the endeavors you will use to do every thing in the best way possible, and he has hardly time to attend to any details. He thinks that if you were to reduce the foot- ways of the bridge to 6. feet each, and make the carriage way 26. feet, it might be better.-I have the honor to be with great esteem & respect Gentlemen Your most obedt. humble servt,
          
            Th: Jefferson
          
          
            P.S. I notify Mr. Herbaugh by this post.
          
        